Name: 2001/427/JHA: Council Decision of 28 May 2001 setting up a European crime prevention network
 Type: Decision
 Subject Matter: economic geography;  social affairs;  cooperation policy;  European construction
 Date Published: 2001-06-08

 Avis juridique important|32001D04272001/427/JHA: Council Decision of 28 May 2001 setting up a European crime prevention network Official Journal L 153 , 08/06/2001 P. 0001 - 0003Council Decisionof 28 May 2001setting up a European crime prevention network(2001/427/JHA)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union and in particular Articles 30(1), 31 and 34(2)(c) thereof,Having regard to the initiative of the French Republic and the Kingdom of Sweden,Having regard to the Opinion of the European Parliament,Whereas:(1) The European Parliament adopted a Resolution on 16 December 1993 on small-scale crime in urban areas and its links with organised crime(1) and a Resolution on 17 November 1998 on guidelines and measures for the prevention of organised crime with reference to the establishment of a comprehensive strategy for combating it(2).(2) Article 29 of the Treaty states that the objective of the Union in this area is to be achieved by preventing and combating crime, organised or otherwise.(3) The Vienna Action Plan called for crime prevention measures to be drawn up in the five years following the entry into force of the Treaty of Amsterdam.(4) The Tampere European Council of 15 and 16 October 1999 concluded that there was a need to develop crime prevention measures, to exchange best practices and to strengthen the network of competent national authorities for crime prevention, as well as cooperation between national organisations specialising in this field, specifying that this cooperation could have as its chief priorities juvenile, urban and drug-related crime. To this end, a study of the possibility of a programme financed by the Community was called for.(5) The European Union Strategy for the beginning of the new millennium on the prevention and control of organised crime(3) calls in Recommendation 6 for the Council to be assisted by suitably qualified experts on crime prevention, such as the national focal points, or by establishing a network of experts from national crime prevention organisations.(6) Several major seminars and conferences on crime prevention, most notably those held in Stockholm in 1996, in Noordwijk in 1997, in London in 1998 and in the Algarve in 2000 called for the establishment of a network within the European Union to develop cooperation on crime prevention. The High Level Conference in the Algarve also highlighted the need for a multidisciplinary, joint approach to crime prevention. The conference in Zaragoza in 1996 also pointed to this need in highlighting the strong links between organised crime and crime in general.(7) Society as a whole must be involved in the development of a partnership between national, local and regional public authorities, non-governmental organisations, the private sector and citizens. The causes of crime are multiple and must therefore be dealt with by measures at different levels, by different groups in society, in partnership with the players involved who have different powers and experience, including civil society.(8) Since the majority of the crimes of which citizens of the European Union are victims are committed in urban areas, urban policies must also be taken into consideration. In so doing, emphasis should be given to any kind of urban violence that affects the normal functioning of the community,HAS DECIDED AS FOLLOWS:Article 11. A European Crime Prevention Network, hereinafter referred to as "the Network" is hereby set up.2. Network national representatives and a Secretariat shall ensure the proper functioning of the Network in accordance with this Decision.3. Crime prevention covers all measures that are intended to reduce or otherwise contribute to reducing crime and citizens' feeling of insecurity, both quantitatively and qualitatively, either through directly deterring criminal activities or through policies and interventions designed to reduce the potential for crime and the causes of crime. It includes work by government, competent authorities, criminal justice agencies, local authorities, and the specialist associations they have set up in Europe, the private and voluntary sectors, researchers and the public, supported by the media.Article 21. The Network shall consist of contact points designated by each Member State.2. Each Member State shall designate not more than three contact points.3. These contact points shall include at least one representative from the national authorities competent for crime prevention in its many aspects.4. Researchers or academics specialising in this field, as well as other actors in crime prevention, may be designated as contact points. In all instances Member States should ensure that researchers or academics, as well as other actors in crime prevention, such as non-governmental organisations, local authorities and the private sector, are involved through the appointed contact points.5. The Commission shall also designate a contact point. Europol and the European Monitoring Centre for Drugs (EMCDDA) are associated with the work in matters with which they are concerned. Other relevant bodies may be associated with the work.6. Each Member State shall ensure that its contact points have sufficient knowledge of at least one other official language of the Union to enable them to communicate with the contact points in the other Member States.Article 31. The Network shall contribute to developing the various aspects of crime prevention at Union level and shall support crime prevention activities at local and national level. Although covering all types of criminality, the Network shall pay particular attention to the fields of juvenile, urban and drug-related crime.2. In particular, the Network shall:(a) facilitate cooperation, contacts and exchanges of information and experience between Member States and between national organisations, as well as between Member States and the Commission, other constituent entities of the Council and other groups of experts and networks specialising in crime prevention matters;(b) collect and analyse information on existing crime prevention activities, the evaluation thereof and the analysis of best practices, and collect and analyse existing data on criminality and on its development in the Member States, in order to contribute to consideration of future national and European decisions. The Network shall also assist the Council and the Member States with questionnaires on crime and crime prevention;(c) contribute to identifying and developing the main areas for research, training and evaluation in the crime prevention field;(d) organise conferences, seminars, meetings and other activities designed to promote consideration of these specific matters, and to disseminate the results thereof;(e) organise activities that stimulate and improve the exchange of experiences and best practices;(f) develop cooperation with applicant countries, third countries and international organisations and bodies;(g) provide its expertise to the Council and to the Commission, where necessary and upon request, with a view to assisting them in all matters concerning crime prevention;(h) report to the Council on its activities each year, through the competent working bodies, and indicate the areas for priority action in its work programme for the following year. The Council shall take note of and endorse the report and forward it to the European Parliament.Article 4To accomplish its tasks, the Network shall:(a) favour a multidisciplinary approach;(b) be in close contact, through the contact points, with crime prevention bodies, local authorities, local partnerships and civil society as well as with research institutions and non-governmental organisations in the Member States;(c) set up and operate a website, containing its regular reports and any other useful information, particularly a compendium of best practices;(d) endeavour to use and promote the results of projects, relevant for crime prevention, funded through Union programmes.Article 51. The Network shall hold its first meeting on 28 August 2001.2. The Network shall meet at least once every six months on the invitation of the Presidency of the Council at that time.3. In conjunction with meetings of the Network, the Network National representatives, made up of one representative from each Member State designated in accordance with Article 2(3), shall meet to decide on the matters referred to under Article 5(4).4. The Network national representatives shall decide on the Network's annual programme including a financial plan. They shall, in particular, determine:- the priority fields to be examined;- the main specific actions to be carried out (seminars and conferences, studies and research, training programmes ...);- the structure of the web site.They shall also draw up the annual report on the activities of the Network.The decisions of the Network national representatives shall be adopted by unanimity.The Network national representatives' meeting shall be chaired by the representative of the Member State which is holding the Presidency of the Council at the time.They shall meet at least once during each Presidency. They shall draw up their Rules of Procedure, to be adopted by unanimity.5. The Secretariat for the Network shall be provided by the Commission.6. The Network Secretariat and its activities shall be financed from the general budget of the European Union.7. The Secretariat shall be responsible for drafting the Network's annual programme and the annual report on the Network's activities. It shall carry out everyday Network activities involving collating, analysing and disseminating information in liaison with the national contact points. It shall assist the Network members in devising, formulating and implementing projects. It shall establish and maintain the website of the Network. When performing its functions, the Secretariat shall work closely together with the Network National representatives.Article 6The Council shall evaluate the activities of the Network in the three years following the adoption of this Decision.Article 7This Decision shall take effect on the day of its adoption.Done at Brussels, 28 May 2001.For the CouncilThe PresidentT. BodstrÃ ¶m(1) OJ C 20, 24.1.1994, p. 188.(2) OJ C 379, 7.12.1998, p. 44.(3) OJ C 124, 3.5.2000, p. 1.